DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note:
The Examiner has fixed some typos in the IDS:
Reference 5 only includes 2 pages.
Reference 9 only includes the abstract.
Reference 13 only includes the abstract.
Reference 25 didn’t included a proper publication date. The Examiner indicated the retrieved date of the document, similar to done in reference 7 by applicant.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “650” (see figure 6).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure filed on is accepted by the Examiner.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-24 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, receiving an image training data in a second domain, transform the image from the second domain to a transformed image in a first domain with a generator model, process the transformed image to determine one or more outputs with one or more deep neural networks trained to process data in the first domain, update an original objective function for a data translation block based on the one or more outputs, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu (US 9177550 B2) discloses conservatively adapting a deep neural network in a recognition system.
Zheng (US 20190066281 A1) discloses synthesizing and segmenting cross-domain medical images.
Kim (US 20190205334 A1) discloses method for learning cross-domain relations based on generative adversarial networks.
Zhou (US 10482600 B2) discloses cross-domain image analysis and cross-domain image synthesis using deep image-to-image networks and adversarial networks.
Yoo (US 20200151481 A1) discloses method and apparatus with image recognition.
Zhang (US 20200160113 A1) discloses training image-to-image translation neural networks.
Otto (US 20200327382 A1) discloses adapting pre-trained classification algorithms.
Khoreva (US 20200364562 A1) discloses training system for training a generator neural network.
Huang (US 20210012486 A1) discloses image synthesis with generative adversarial network.
Bousmalis (US 10991074 B2) discloses transforming source domain images into target domain images.
Lim (US 10990857 B2) discloses object detection and learning method and apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636